Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/466,427 SUNSHADE ROD HOLDER MOUNT filed on 9/3/2021.  Claims 1-8 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 8/14/09 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2009/0206231 to Firman et al.
	With regards to claim 1, the publication to Firman et al. discloses a device a support tube (10) having a base end, the base end having a slot (26) formed therein, the slot being configured for receiving the cross-pin (60) therein in a mounted position of the support tube in the rod holder, the base end having support tube threads (72); and a knob (30) having knob threads (40) for mating with the tube threads and threading onto the base end of the support tube for securing the mount assembly to the rod holder.
	With regards to claim 2, Firman et al. teaches wherein the base end has a stud (24) with the slots formed therein.
	With regards to claim 3, Firman teaches wherein the stud is a plug connected to the base end of the support tube.
	With regards to claim 4, Firman teaches wherein the knob has a planar face with friction ridges (40) provided as radially extending rays from a center axis of the knob.
	With regards to claim 5, Firman teaches an accessory tube (12, See Figure 3) adjustably mounted to the support tube opposite the base end and configured for receiving an accessory therein.
	With regards to claim 8, Firman teaches wherein the slot has a slot base with a radius that matches a diameter of the pin.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4122645 to Tooley
	With regards to claim 1, the patent to Tooley discloses a device a support tube (12) having a base end, the base end having a slot (20) formed therein, the slot being configured for receiving the cross-pin (18) therein in a mounted position of the support tube in the rod holder, the base end having support tube threads and a knob (8) having knob threads (4) for mating with the tube threads and threading onto the base end of the support tube for securing the mount assembly to the rod holder.
With regards to claim 6, Tooley teaches a collar (14) disposed to slide on the support tube, the collar being configured for taking up circumferential clearance between the support tube and the rod holding tube.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/23/22